Citation Nr: 0721720	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 18, 
1949 to November 5, 1958, and from November 14, 1958 to 
August 16, 1962.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Texas, Regional Office (RO) that granted the 
veteran's claim for service connection for bilateral hearing 
loss, and assigned a 0 percent disability evaluation, 
effective from April 19, 2004.  The veteran's claims file was 
subsequently referred to the RO in Denver, Colorado.  


FINDINGS OF FACT

1.  On VA audiological examination in August 2004, the 
veteran had average puretone decibels loss of 40 decibels in 
the right ear and 54 decibels in the left ear, with speech 
recognition scores of 96 percent in the right ear and 92 
percent in the left ear.  

2.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral sensorineural hearing loss so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.85, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability rating for 
his service-connected hearing loss.  He claims that it has 
been going on for a long time, and is at least 20 percent 
disabling.  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained medical opinions as to the etiology and 
severity of the disability in question, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In an October 2004 rating decision, service connection was 
granted for bilateral hearing loss, and a 0 percent 
disability evaluation was assigned, effective from April 19, 
2004.  The veteran argues that his hearing loss is more 
disabling than reflected by that rating.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity.  Evaluation of hearing 
impairment is arrived at by a mechanical comparison of the 
results of audiometric examination to two tables under 
38 C.F.R. § 4.85 (2006).  Average puretone decibel loss for 
each ear is located on Table VI along a horizontal axis, and 
percent of discrimination is located along a vertical axis.  
"Puretone threshold average" as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Diagnostic Code 6100.

In August 2004, the veteran was afforded a VA audiological 
evaluation.  The puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
55
50
LEFT
35
50
60
70

The average puretone decibel loss was 40 decibels in the 
right ear and 54 decibels in the left ear.  Speech 
recognition ability was 96 percent in the right ear and 
92 percent in the left ear.  The pertinent diagnosis was mild 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear with excellent 
speech discrimination in the right ear and very good speech 
discrimination in the left ear.  

These findings, as applied to 38 C.F.R. Part 4, § 4.85, Table 
VI, correspond to Level I hearing in the right ear, and Level 
I hearing in the left ear.  Level I hearing bilaterally 
warrant a noncompensable evaluation.  38 C.F.R. Part 4, 
§ 4.85, Table VII, Diagnostic Code 6100.  The veteran does 
not have an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86.  In light of the evidence of 
record, the veteran's bilateral sensorineural hearing loss is 
clearly rated in accordance with his current level of ratable 
disability, as set forth in applicable hearing schedule 
criteria.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Extra-schedular ratings are permitted 
when the schedular evaluations are found to be inadequate 
because the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  The rating schedule, however, is meant to compensate 
for the average impairment in civil occupations generally 
resulting from disability.  38 C.F.R. § 3.321 (2006).  The 
veteran has presented no evidence that would indicate that 
there exist such factors as marked interference with 
employment or frequent periods of hospitalization resulting 
from his service-connected bilateral hearing loss that would 
warrant an extraschedular rating.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found, absent an exceptional or unusual disability 
picture.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the grant of 
compensable rating, there is no doubt to be resolved, there 
are no exceptional or unusual factors, and a compensable 
rating is not warranted. 

ORDER

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


